Case 2:18-cv-00390-RWS-RSP Document 188 Filed 01/21/20 Page 1 of 4 PageID #: 5240



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

      PELOTON INTERATIVE, INC.,                    §
                                                   §
                Plaintiff,                         §
           v.                                      §        Case No. 2:18-CV-0390-RWS-RSP
                                                   §
      FLYWHEEL SPORTS, INC.,
                                                   §
                Defendant.                         §

                                               ORDER

          Before the Court is Defendant Flywheel Sports, Inc.’s (“Flywheel”) Opposed Motion to

  Compel Production of Documents from the VR Optics Litigation (“Motion to Compel”). Dkt. No.

  138.1 The Court previously carried the resolution of this Motion to Compel until Friday, January

  17, 2020, to see if the documents produced by Plaintiff Peloton Interactive, Inc. (“Peloton”) ren-

  dered Flywheel’s Motion to Compel moot. See Dkt. No. 175 at 2. On Friday, January 17, 2020,

  Flywheel filed a Supplemental Brief indicating its belief that Peloton’s production was still insuf-

  ficient. Dkt. No. 184. Flywheel also requested in that Supplemental Brief that the Court order

  Peloton to produce the additional material by Tuesday, January 21, 2020.2 Peloton filed a supple-

  mental brief in response on January 20, 2020. Dkt. No. 185. After consideration, the Court DE-

  NIES this Motion to Compel for the reasons stated below.

          Flywheel asked the Court to compel Peloton to produce several categories of documents

  from VR Optics, LLC v. Peloton Interactive, Inc. (1:16-cv-06392-JPO) (S.D.N.Y 2016) (the “VR




  1
    All citations to documents within CM/ECF cite to the page number within the original document
  unless otherwise noted.
  2
    The Supplemental Brief requests that the Court order production from Peloton by Tuesday, Jan-
  uary 20, 2020, but January 20th is a Monday and a federal holiday. Thus, the Supplemental Brief
  seems to have intended to say Tuesday, January 21, 2020.
                                                 1/4
Case 2:18-cv-00390-RWS-RSP Document 188 Filed 01/21/20 Page 2 of 4 PageID #: 5241



  Optics Litigation”). Dkt. No. 138 at 1. The following table shows the remaining disputes over

  production according to Flywheel:

   Requested (Dkt. No. 138 at 1)             Status of Production (According to Flywheel)
   Deposition transcripts and vid-    Peloton has not produced transcripts from all non-expert wit-
   eos of all nonexpert               ness depositions. From reviewing filings in the VR Optics
   witnesses                          case, Flywheel is aware that, at least, the depositions of the
                                      following non-experts have not been produced:
                                           Eric Villency;
                                           Joseph Coffey;
                                           Scott Milstein; and
                                           Jeff Hoggard.

                                      There may be additional non-expert deposition transcripts that
                                      have not been produced. Flywheel is only aware of the depo-
                                      sitions that it can determine from analysis of the docket in VR
                                      Optics. Peloton has produced no deposition videos for
                                      any witness in VR Optics.

                                   Peloton has produced none of the exhibits from any of the
                                   depositions in VR Optics, including the depositions of its co-
                                   founders and inventors. The production of deposition exhibits
                                   was specifically discussed at the hearing.
   Documents relating to the in- Peloton represents that it has produced all responsive docu-
   fringement, validity, or en- ments. However, only one document with a bates stamp from
   forceability of the ’513 Patent the VR Optics case was produced. Flywheel’s understanding is
   asserted in that case           that over 40,000 documents were produced by the parties in
                                   that litigation and that at least as many documents were pro-
                                   duced by third-parties subject to subpoena.

                                  Flywheel remains concerned that Peloton has only produced
                                  one document in this case, bearing a VR Optics bates stamp,
                                  that is related to the infringement, validity, or enforceability of
                                  the ’513 Paten in that case. The ’513 patent is the only asserted
                                  patent in VR Optics and is the focus of the entire case—which
                                  has completed discovery with summary judgment pending be-
                                  fore the Court.
   Documents related to the rele- Peloton has represented that it has no non-email documents re-
   vant market for Peloton’s at- sponsive to this category. Flywheel cannot verify whether or
   home bike produced in the VR not this is true.
   Optics Litigation
                                  At a minimum, Peloton should produce its damages reports and
                                  exhibits.


                                                 2/4
Case 2:18-cv-00390-RWS-RSP Document 188 Filed 01/21/20 Page 3 of 4 PageID #: 5242




   Requested (Dkt. No. 138 at 1)             Status of Production (According to Flywheel)
   Documents related to licenses      Peloton has represented that it has no non-email documents re-
   or reasonable royalty infor-       sponsive to this category. Flywheel cannot verify whether or
   mation to the ’513 Patent pro-     not this is true.
   duced in the VR Optics Litiga-
   tion and Documents related to      At a minimum, Peloton should produce its damages reports and
   Peloton’s assertions regarding     exhibits.
   licenses or reasonable royalties
   for the Peloton Patents or other
   Peloton IP produced in the VR
   Optics Litigation
   Documents related to Flywheel      Flywheel did not identify any documents responsive to this
   produced in the VR Optics Lit-     topic in Peloton’s January 9th production. And Peloton has rep-
   igation                            resented that it has no non-email documents responsive to this
                                      category.

  Dkt. No. 184 at 2–4 (emphasis omitted).

         After consideration, the Court DENIES Flywheel’s Motion to Compel. Flywheel asserts

  that the VR Optics protective order specifically authorizes production of protected material pursu-

  ant to a Court Order. Dkt. No. 184 at 2 n.2 (citing Dkt. No. 184-1 at ¶ 12). However, while Fly-

  wheel argues that this Court can order the production of these documents, Flywheel has not demon-

  strated good cause to show that the Court should order this production. Peloton contends that the

  remaining unproduced material contains confidential third-party material that prevents their pro-

  duction. Dkt. No. 185 at 1. Flywheel contends that VR Optics agreed that these items may be

  produced in this case (id.), but Peloton contests this point (Dkt. No. 157 at 4 (citing Dkt. No. 157–

  1 at ¶ 6 (showing declaration of Peloton’s lead counsel, who states that, “[o]n December 9, 2019,

  I emailed VR Optics’ counsel seeking permission to view documents VR Optics designated pur-

  suant to the VR Optics Protective Order so that Peloton could make the production demanded by

  Flywheel’s Motion. Despite following up multiple times, VR Optics did not give Peloton the req-

  uisite permission.”))). Furthermore, good cause is not present here because Flywheel served a




                                                  3/4
Case 2:18-cv-00390-RWS-RSP Document 188 Filed 01/21/20 Page 4 of 4 PageID #: 5243



  subpoena for these documents upon VR Optics.3 Thus, to the extent that Flywheel seeks additional

  documents, it can obtain these documents from VR Optics.

         Accordingly, the Court DENIES Flywheel’s Motion to Compel.
         SIGNED this 3rd day of January, 2012.
         SIGNED this 20th day of January, 2020.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




  3
   While Peloton filed a Motion to Quash this subpoena, Peloton states that it recently reached an
  agreement that would permit Flywheel to seek materials from VR Optics. Dkt. No. 185.
                                                4/4
